 1
                             UNITED STATES DISTRICT COURT
 2
                          NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     PAUL REIFFER,                                )   Case No.: 4:19-cv-02165-HSG
 5                                                )
                    Plaintiff,                    )   ORDER TO CONTINUE HEARING
 6                                                )   ON MOTION FOR DEFAULT
            vs.                                   )   JUDGMENT
 7                                                )
     SAN FRANCISCO LIMO, INC.,                    )
 8                                                )   Current Date:
                    Defendant.                    )   December 5, 2019
 9                                                )   Time: 2:00 PM
                                                  )
10                                                )   Proposed Rescheduled Date:
                                                  )   January 23, 2020
11                                                    Time: 2:00 PM

12   PURSUANT TO PLAINTIFF’S MOTION AND FINDING GOOD CAUSE,

13   IT IS SO ORDERED.

14   The hearing for Plaintiff’s Motion for Default Judgment is continued to January 23, 2020

15   at 2:00 p.m. All other dates in the scheduling order are vacated or continued

16   accordingly.

17

18   DATED: 12/2/2019
                                          HONORABLE HAYWOOD S. GILLIAM, JR.
19                                        UNITED STATES DISTRICT JUDGE

20

21

22

23

24
